Appellant was indicted for burglary and grand larceny and appeals from a judgment sentencing him to imprisonment for ten years. Dodd Teague, an accomplice in the commission of the crimes, had pleaded guilty to a separate indictment charging him with the same offenses. The evidence was amply sufficient to sustain the jury's verdict, but the State was permitted to introduce the record of Teague's plea of guilty. We passed upon the same question in Hammond v. State,173 Ark. 674, 293 S.W. 714, and held that the admission of such evidence constitutes prejudicial error. The judgment must therefore be reversed.